
      
        DEPARTMENT OF HOMELAND SECURITY 
        Coast Guard 
        33 CFR Part 117 
        [CGD13-05-040] 
        RIN 1625-AA09 
        Drawbridge Operation Regulations; Wishkah River, WA 
        
          AGENCY:
          Coast Guard, DHS. 
        
        
          ACTION:
          Notice of proposed rulemaking.
        
        
          SUMMARY:
          The Coast Guard proposes to temporarily modify the drawbridge operation regulations for the Heron Street Bridge across the Wishkah River, mile 0.2, at Aberdeen, Washington. The proposed temporary change will enable the bridge owner to delay and plan for openings of the bridge from February 2006 through March 2007. This will facilitate major structural and mechanical rehabilitation of the bridge. 
        
        
          DATES:
          Comments and related material must reach the Coast Guard on or before February 3, 2006. 
        
        
          ADDRESSES:
          You may mail comments and related material to Commander (dpw), 13th Coast Guard District, 915 Second Avenue, Seattle, WA 98174-1067 where the public docket for this rulemaking is maintained. Comments and material received from the public, as well as documents indicated in this preamble as being available in the docket, will become part of this docket and will be available for inspection or copying at the Waterways Management Branch between 7:30 a.m. and 4 p.m., Monday through Friday, except Federal holidays. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Austin Pratt, Chief, Bridge Section, (206) 220-7282. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        Request for Comments 
        We encourage you to participate in this rulemaking by submitting comments and related material. If you do so, please include your name and address, identify the docket number for this rulemaking [CGD13-05-040], indicate the specific section of this document to which each comment applies, and give the reason for each comment. Please submit all comments and related material in an unbound format, no larger than 81/2 by 11 inches, suitable for copying. If you would like to know they reached us, please enclose a stamped, self-addressed postcard or envelope. We will consider all comments and material received during the comment period. We may change this proposed rule in view of them. 
        Public Meeting 

        We do not now plan to hold a public meeting. But you may submit a request for a meeting by writing to the Aids to Navigation and Waterways Management Branch at the address under ADDRESSES explaining why one would be beneficial. If we determine that one would aid this rulemaking, we will hold one at a time and place announced by a later notice in the Federal Register. 
        Background and Purpose 

        The proposed temporary rule would enable the Washington State Department of Transportation (WSDOT), the owner of the bridge, to rehabilitate the structure and manage interruptions to this refurbishment caused by draw openings. The 48-hour notice requirement proposed as a temporary requirement would enable the work to proceed while still providing operational capability. The work includes mechanical and electrical improvements, seismic retrofit, debris containment, replacement of all navigation lights and hydraulic locks for the swing span. This work will be done between February, 2006 and April, 2007. The replacement of the center bearing will require the bridge to be closed for 14 calendar days and will be authorized via a separate rulemaking. This portion of the project will require jacking the span in place to replace the pivot bearing, thereby immobilizing the draw. 
        
        The Heron Street Bridge in the closed position provides 13 feet of vertical clearance above high water and 23 feet above the lowest tide level. Drawbridge openings are not frequent at this location, mostly for recreational and commercial fishing vessels, rarely for sailboats. 
        From March 7, 2004, to August 10, 2005, the draw opened for vessels 41 times with most of these openings for single vessels. For the 12 months from March 2004 to March 2005 the draw opened 28 times for an average of little better than twice a month. 
        Discussion of Proposed Rule 
        The operating regulations currently in effect for the Heron Street Drawbridge are found at 33 CFR 117.1065. The regulations require at least one hour notice at all times for draw openings. 
        One-hour notice is insufficient time for WSDOT and its contractors to restore the bridge to operational condition and to clear equipment from moving parts as needed to swing the span open. WSDOT would be able to restore the bridge to fully operational status within 48 hours. As most of the few vessels requiring openings appear to be commercial fishing boats that operate seasonally, the increased notice proposed would not seem an unreasonable burden to vessel operators. 
        Regulatory Evaluation 
        This proposed rule is not a “significant regulatory action” under section 3(f) of Executive Order 12866, Regulatory Planning and Review, and does not require an assessment of potential costs and benefits under section 6(a)(3) of that Order. The Office of Management and Budget has not reviewed it under that Order. It is not “significant” under the regulatory policies and procedures of the Department of Homeland Security. 
        We expect the economic impact of this proposed rule to be so minimal that a full Regulatory Evaluation under the regulatory policies and procedures of DHS is unnecessary. 
        With regards to the proposed temporary changes, we reached this conclusion based on the fact that most vessels will be able to plan transits at least 48 hours in advance. 
        Small Entities 
        Under the Regulatory Flexibility Act (5 U.S.C. 601-612), we have considered whether this proposed rule would have a significant economic impact on a substantial number of small entities. The term “small entities” comprises small businesses, not-for-profit organizations that are independently owned and operated and are not dominant in their fields, and governmental jurisdictions with populations of less than 50,000. 
        The Coast Guard certifies under 5 U.S.C. 605(b) that this proposed rule would not have a significant economic impact on a substantial number of small entities. 

        If you think that your business, organization, or governmental jurisdiction qualifies as a small entity and that this rule would have a significant economic impact on it, please submit a comment (see ADDRESSES) explaining why you think it qualifies and how and to what degree this rule would economically affect it. 
        Assistance for Small Entities 
        Under section 213(a) of the Small Business Regulatory Enforcement Fairness Act of 1996 (Pub. L. 104-121), we want to assist small entities in understanding this proposed rule so that they can better evaluate its effects on them and participate in the rulemaking. If the rule would affect your small business, organization, or governmental jurisdiction and you have questions concerning its provisions or options for compliance, please contact Austin Pratt, Chief, Bridge Section, at (206) 220-7282. The Coast Guard will not retaliate against small entities that question or complain about this rule or any policy or action of the Coast Guard. 
        Collection of Information 
        This proposed rule would call for no new collection of information under the Paperwork Reduction Act of 1995 (44 U.S.C. 3501-3520). 
        Federalism 
        A rule has implications for federalism under Executive Order 13132, Federalism, if it has a substantial direct effect on State or local governments and would either preempt State law or impose a substantial direct cost of compliance on them. We have analyzed this proposed rule under that Order and have determined that it does not have implications for federalism. 
        Unfunded Mandates Reform Act 
        The Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1531-1538) requires Federal agencies to assess the effects of their discretionary regulatory actions. In particular, the Act addresses actions that may result in the expenditure by a State, local, or tribal government, in the aggregate, or by the private sector of $100,000,000 or more in any one year. Though this proposed rule will not result in such an expenditure, we do discuss the effects of this rule elsewhere in this preamble. 
        Taking of Private Property 
        This proposed rule would not affect a taking of private property or otherwise have taking implications under Executive Order 12630, Governmental Actions and Interference with Constitutionally Protected Property Rights. 
        Civil Justice Reform 
        This proposed rule meets applicable standards in sections 3(a) and 3(b)(2) of Executive Order 12988, Civil Justice Reform, to minimize litigation, eliminate ambiguity, and reduce burden. 
        Protection of Children 
        We have analyzed this proposed rule under Executive Order 13045, Protection of Children from Environmental Health Risks and Safety Risks. This rule is not an economically significant rule and would not create an environmental risk to health or risk to safety that might disproportionately affect children. 
        Indian Tribal Governments 
        This proposed rule does not have tribal implications under Executive Order 13175, Consultation and Coordination with Indian Tribal Governments, because it would not have a substantial direct effect on one or more Indian tribes, on the relationship between the Federal Government and Indian tribes, or on the distribution of power and responsibilities between the Federal Government and Indian tribes. 
        Energy Effects 
        We have analyzed this proposed rule under Executive Order 13211, Actions Concerning Regulations That Significantly Affect Energy Supply, Distribution, or Use. We have determined that it is not a “significant energy action” under that order because it is not a “significant regulatory action” under Executive Order 12866 and is not likely to have a significant adverse effect on the supply, distribution, or use of energy. The Administrator of Information and Regulatory Affairs has not designated this as a significant energy action. Therefore, it does not require a Statement of Energy Effects under Executive Order 13211. 
        Technical Standards 

        The National Technology Transfer and Advancement Act (NTTAA) (15 U.S.C. 272 note) directs agencies to use voluntary consensus standards in their regulatory activities unless the agency provides Congress, through the Office of Management and Budget, with an explanation of why using these standards would be inconsistent with applicable law or otherwise impractical. Voluntary consensus standards are technical standards (e.g., specifications of materials, performance, design, or operation; test methods; sampling procedures; and related management systems practices) that are developed or adopted by voluntary consensus standards bodies. 
        This rule does not use technical standards. Therefore, we did not consider the use of voluntary consensus standards. 
        Environment 
        We have analyzed this proposed rule under Commandant Instruction M16475.lD, which guides the Coast Guard in complying with the National Environmental Policy Act of 1969 (NEPA) (42 U.S.C. 4321-4370f), and have concluded that there are no factors in this case that would limit the use of a categorical exclusion under section 2.B.2 of the Instruction. Therefore, this proposed rule is categorically excluded, under figure 2-1, paragraph (32)(e) of the Instruction, from further environmental documentation. There are no expected environmental consequences of the proposed action that would require further analysis and documentation. 
        
          List of Subjects in 33 CFR Part 117 
          Bridges.
        
        Regulations 
        For the reasons discussed in the preamble, the Coast Guard proposes to temporarily amend 33 CFR part 117 as follows: 
        
          PART 117—DRAWBRIDGE OPERATION REGULATIONS 
          1. The authority citation for part 117 continues to read as follows: 
          
            Authority:
            33 U.S.C. 499; 33 CFR 1.05-1(g); Department of Homeland Security Delegation No. 0170.1; section 117.255 also issued under the authority of Pub. L. 102-587, 106 Stat. 5039. 
          
          
          2. From February 1, 2006 to April 1, 2007, amend § 117.1065 by revising paragraph (c) to read as follows: 
          
            § 117.1065
            Wishkah River. 
            
            (c) The draws of the Heron Street Bridge, mile 0.2, shall open on signal if at least 48 hours notice is provided. The draw of the Wishkah Street Bridge, mile 0.4, shall open on signal if at least one hour notice is provided. The opening signal for both bridges is one prolonged blast followed by two short blasts. 
          
          
            Dated: November 23, 2005. 
            R.R. Houck, 
            Rear Admiral, U.S. Coast Guard, Commander, Thirteenth Coast Guard District. 
          
        
      
      [FR Doc. 05-23637 Filed 12-2-05; 8:45 am] 
      BILLING CODE 4910-15-P
    
  